PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Rickman et al.
Application No. 16/275,157
Filed: 13 Feb 2019
For: OPTOELECTRONIC DEVICE

:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refund filed, October 30, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n October 22, 2020, Applicant attempted to submit an e-petition to withdraw from issue . . . At the end of this submission, EFS successfully processed the fees, however, EFS did not successfully process the remainder of the documents. . . As such, the fee were paid twice . . . Applicant respectfully requests a refund”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on February 17, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions